McGOWAN, Circuit Judge,
concurring separately:
I concur in my colleagues’ affirmance of the District Court’s dismissal of this suit, but for different reasons.
The complaint in this case styled itself as “a class action for declaratory and injunctive relief, and an individual action for money damages...” JA 9. Appellant’s motion to certify the case as a class action was denied, and appellant did not challenge that order in this appeal. It appears, therefore, that as to the injunctive and declaratory relief referred to in the complaint, there may be nothing presently before this court. This appears to be borne out by the fact that appellant’s briefs on this appeal are concerned solely with his individual claim for money damages against only four of the defendants named in the complaint— the claim that was the subject of appellant’s motion for partial summary judgment (JA 57), which the District Court denied and which appellant seeks in its brief to have this court direct to be granted.
I would not, in any event, believe this case to be one justifying declaratory or injunctive relief. Those remedies are equitable in nature, and may be withheld in the discretion of the court. The activity of which appellant complains began in 1969. It was terminated by the defendant Donald Alexander shortly after he became Commissioner of Internal Revenue in 1973. There is nothing in this record that remotely suggests the possibility of its resumption in the future and, under these circumstances, no court is bound to grant equitable relief of the kind sought.
As to the appellant’s individual claim for money damages against four of the defendants, there is a similarly substantial question as to whether the declaratory relief he sought by his motion for partial summary judgment is appropriate. It would seem to me that he should at least be put to his proof of alleged violations of Constitution or statute in a trial. My colleagues do not see the necessity of that — a result which, in my judgment, represents no great deprivation for appellant since it is difficult for me to believe that, wholly apart from the immunity and other defenses asserted by these public servant defendants, any award of punitive damages would be supportable, and appellant’s compensatory damages on this record appear to be negligible to the point of being beyond judicial cognizance.